DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-4), is acknowledged.  Election was made without traverse in the reply filed August 12, 2022.  In the Response filed August 12, 2022, Applicant indicates that all claims are directed to Species A, with independent claims 1, 11, and 14 being generic.  However, based on Applicant’s disclosure, Examiner determined that only independent claim 1 is generic and that only claims 1-5, 9, and 10 are generic or directed to Species A.  Therefore, claims 6-8 and 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first fastener is located substantially centrally on the connector, one of the pair of second fasteners is located at or near a first end of the connector, and another of the pair of second fasteners is located at a second end of the connector,” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  Examiner is unable to determine where on either Species A or Species B this particular configuration is depicted but respectfully invites Applicant to explain on the record where such a configuration is depicted.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "22" have both been used to designate “connection portion” (see at least paras. 0039-0040).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “shoulder portions” and “connection portion” (see at least para. 0039).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first fastener feature 62,” “button hole 62,” and “electrical rubber insulating sleeves 72” (see at least para. 0045).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 5 and 6 each use reference numeral 28 to designate two separate locations, one of which does not appear to the upper arm of the worker (see annotated Figures 5-6, below, and at least para. 0037).  

    PNG
    media_image1.png
    772
    1267
    media_image1.png
    Greyscale

The drawings are objected to because reference numeral 60 is used to designate two separate elements in Figure 7 (see annotated Figure 7, below).

    PNG
    media_image2.png
    804
    1238
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,693,598 Young.
To claim 1, Young discloses a connector (12a,16,18,17,13a,20,21) configured to connect an electrically insulating sleeve (10,11) to a harness (24,25,26) worn by a worker (see Figures 1-3, reproduced below for convenience; col. 1, line 51 – col. 2, line 79), the connector comprising:
a first fastener configured to releasably couple the connector to the harness (as depicted in Figures 1-3, a plurality of fasteners, not numbered, are disposed along the connector with corresponding fasteners, also not numbered, on the insulating sleeves and harness configured to mate with the fasteners of the connector); and
a pair of second fasteners configured to releasably couple the connector to an electrically insulating sleeve (as depicted in annotated Figures 1-3, a plurality of fasteners, not numbered, are disposed along the connector with corresponding fasteners, also not numbered, on the insulating sleeves and harness configured to mate with the fasteners of the connector), wherein the first fastener is located substantially centrally on the connector, one of the pair of second fasteners is located at or near a first end of the connector, and another of the pair of second fasteners is located at a second end of the connector (inasmuch as currently claimed, all fasteners on the connector are longitudinally centered along the length of the connector, as opposed to, for example, disposed on the edge of the connector, and the connector includes fasteners at each of its ends).

    PNG
    media_image3.png
    927
    501
    media_image3.png
    Greyscale

To claim 2, Young further discloses a connector wherein each of the first fastener and the pair of second fasteners comprise at least one of a button or a button hole (see Figures 1-3; col. 2, lines 10-20; although the fasteners on the connector are not all numbered or explicitly indicated as being buttons/buttonholes, they have the same configuration as buttons 30 and buttonholes 29 as detailed on col. 2, lines 10-20).

To claim 3, Young further discloses a connector wherein the first fastener is a button hole, and each of the pair of second fasteners are buttons (see Figures 1-3; col. 2, lines 10-20).

To claim 4, Young further discloses a connector wherein each of the first fastener and the pair of second fasteners comprise an array of button holes (see Figures 1-3; col. 2, lines 10-20).

To claim 5, Young further discloses a connector wherein the connector is dimensioned and configured to substantially abut and at least partially cover a portion of a shoulder of the worker (see especially Figure 2).

To claim 9, Young further discloses a connector wherein the electrically insulating sleeve is configured to extend over at least a shoulder and upper arm of a worker, the sleeve configured to grip at least a portion of the upper arm of the worker (see especially Figure 2).

To claim 10, Young further discloses a connector wherein the sleeve comprises an elastic band configured to extend around an upper arm of the worker when the harness is worn by the worker (see Figures 1-3; col. 2, lines 21-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,638,801. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the each claim a harness/connector for connecting electrically insulating sleeves to a worker comprising substantially the same structural elements.

PRESENT APPLICATION
USPN 10,638,801
CLAIMS
1
1

2
2

3
5

4
3

5
1

9
1

10
6,8


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732